EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 25th
day of October 2006 (the “Effective Date”), by and between New Century Financial
Corporation, a Maryland corporation (the “Corporation”) and Tajvinder S. Bindra,
an individual (the “Executive”).

RECITALS

THE CORPORATION AND THE EXECUTIVE ENTER INTO THIS AGREEMENT on the basis of the
following facts, understandings and intentions:

A. The Corporation desires to employ the Executive as Executive Vice President,
as of November 6, 2006, and Chief Financial Officer, as of November 15, 2006, of
the Corporation to carry out the duties and responsibilities described below,
all on the terms and conditions hereinafter set forth.

B. The Executive desires to accept employment on such terms and conditions.

C. This Agreement shall govern the employment relationship between the Executive
and the Corporation during the Period of Employment (as defined in Section 2
below) and, as of the Effective Date, will supersede and negate all previous
understandings and agreements with respect to such relationship between the
parties.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Corporation and the Executive agree as follows:

1. Retention and Duties.

1.1 Effective Date. This Agreement shall become effective as of the Effective
Date.

1.2 Retention. The Corporation hereby agrees to engage and employ the Executive
for the Period of Employment (as defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive hereby accepts
and agrees to such engagement and employment, on the terms and conditions
expressly set forth in this Agreement.

1.3 Duties. During the Period of Employment (as defined in Section 2 below), the
Executive shall serve the Corporation as its Executive Vice President and Chief
Financial Officer. In such positions, the Executive shall be principally
responsible for the general supervision, direction and control of the financial
aspects of the business, including, without limitation, being principally
responsible for setting the strategic directions of the Corporation’s financial
initiatives, formulating financial policy and plans, risk management, budgeting,
and leading and managing strategic initiatives and acquisitions, in each case
subject to the general direction of the Chief Executive Officer of the
Corporation (the “CEO”) and the Corporation’s Board of Directors (the “Board”).
During the Period of Employment, the Executive shall have the general powers and
duties usually vested in the offices of executive vice president and chief
financial officer of a corporation of the size and nature of the Corporation and
such other powers and duties commensurate with his positions as the CEO or Board
may assign from time to time. During the Period of Employment, the Executive
shall be a member of the Corporation’s executive management committee or any
successor thereto (“EMC”), if any. The Executive shall also be subject to the
corporate policies of the Corporation as they are in effect from time to time
throughout the Period of Employment (including, without limitation, the
Corporation’s insider trading policy, Code of Business Conduct and Ethics, and
Code of Ethics for Senior Financial Officers, as they may change from time to
time), but no such provisions of such policies with regard to termination of
employees shall apply to the Executive except to the extent they constitute
Cause hereunder. During the Period of Employment, the Executive shall report
directly to the CEO.

1.4 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Corporation, and hold no other employment. Nothing herein shall preclude the
Executive from (i) serving on boards of directors of other business entities as
the Board approves in writing, (ii) engaging in a reasonable level of charitable
activities and community affairs, including serving on boards of directors or
the equivalent, and (iii) managing his personal and family investments and
affairs, provided that such activities do not materially interfere with the
effective discharge of his duties and responsibilities to the Corporation. The
Corporation hereby agrees that the Executive’s service on the boards of
directors of any entity approved by the Board shall not be deemed a violation of
the non-competition and non-solicitation provisions of this Agreement. However,
the Corporation shall have the right (upon written notice) to require the
Executive to resign from any board or similar body on which he may now or in the
future serve (or reduce his involvement) if the Board reasonably determines in
good faith that such service materially interferes with the effective discharge
of the Executive’s duties and responsibilities to the Corporation or that any
business related to such service is then in material competition with any
business of any entity within the Corporation or any of its affiliates. In the
event any such resignation (or reduction in involvement) is required of the
Executive, the Executive shall so resign (or reduce his involvement) as soon as
he can practicably do so without violating any fiduciary duty he may have to
such other organization.

1.5 No Breach of Contract. The Executive hereby represents to the Corporation
that: (i) the execution and delivery of this Agreement by the Executive and the
Corporation and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement to which the Executive is a party or otherwise bound; and
(ii) that in the performance of his duties hereunder the Executive will not use
any information (including, without limitation, confidential information and
trade secrets) which the Executive is not legally and contractually free to
disclose to the Corporation. The Executive represents that any confidentiality,
trade secret or similar agreement to which he is a party or otherwise bound will
not interfere with the effective performance by the Executive of his duties
hereunder.

1.6 Location. The Executive acknowledges that the Corporation’s principal
executive offices are currently located in Irvine, California. The Executive’s
principal place of employment shall be the Corporation’s principal executive
offices, as (subject to Section 5.5(e)(vi)) they may be moved from time to time
at the discretion of the Corporation. The Executive agrees that he will be
regularly present at the Corporation’s principal executive offices, subject to
travel in the course of performing his duties for the Corporation, paid-time off
and approved leaves of absence.

2. Period of Employment. Subject to earlier termination as provided in this
Agreement, the “Period of Employment” shall be the period commencing on
November 6, 2006 (the “Commencement Date”) and ending at the close of business
on December 31, 2009 (the “Termination Date”); provided, however, that the
Period of Employment shall be automatically extended for one (1) additional year
on the Termination Date and each subsequent anniversary of the Termination Date,
unless either party gives notice, in writing, no less than thirty (30) days
prior to such date that the Period of Employment shall not be extended (or
further extended, as the case may be). The term “Period of Employment” shall
include any extension thereof pursuant to the preceding sentence and shall
terminate on the Severance Date (as defined in Section 5.3 hereof). Provision of
notice that the Period of Employment shall not be extended or further extended,
as the case may be, shall not constitute a breach of this Agreement.

3. Compensation.

3.1 Base Salary. The Executive’s base salary for the Period of Employment (the
“Base Salary”) shall be at a rate of FIVE HUNDRED THOUSAND DOLLARS ($500,000)
per annum and shall be paid in accordance with the Corporation’s regular payroll
practices in effect from time to time, but not less frequently than in monthly
installments. During the Period of Employment, the CEO and/or the Compensation
Committee of the Board (the “Compensation Committee”), as applicable based on
Corporation practice as in effect from time to time, will review the Executive’s
Base Salary on an annual basis (commencing in 2007) and may increase (but not
decrease) the Base Salary from the rate in effect immediately preceding any such
change. For purposes of this Agreement after any such increase, “Base Salary”
shall mean such increased amount.

3.2 Annual Incentive Bonus. During the Period of Employment, the Executive shall
be eligible to receive an annual incentive bonus in an amount to be determined
by the CEO and/or the Compensation Committee, as applicable based on Corporation
practice as in effect from time to time, in good faith, taking into account the
performance of the Corporation and the Executive (the “Incentive Bonus”). With
respect to each calendar year during the Period of Employment, the Executive’s
target Incentive Bonus opportunity shall equal TWO HUNDRED AND FIFTY PERCENT
(250%) of the Executive’s Base Salary for that year (the “Target Bonus”), with
the actual bonus amount of any such calendar year based on performance targets
and objectives, and actual performance against those targets and objectives, as
determined in good faith by the CEO and/or the Compensation Committee, as
applicable based on Corporation practice as in effect from time to time, for
such calendar year. Notwithstanding the foregoing, for calendar year 2006, the
Executive shall be entitled to a pro-rata Incentive Bonus based on the Target
Bonus for the period he is employed by the Corporation during 2006, and for
calendar 2007, the Executive shall be paid an Incentive Bonus of no less than
200% of the Executive’s Base Salary for that year. Any Incentive Bonus payable
hereunder shall be paid at such times as such bonuses are generally paid to
other senior executives of the Corporation.

3.3 Annual Long-Term Incentive Awards. During the Period of Employment
commencing in the first fiscal quarter of each calendar year (commencing in
2007), the Executive shall receive long-term incentive award opportunities that
the CEO and/or the Compensation Committee, as applicable based on Corporation
practice as in effect from time to time, determines to have an approximate
aggregate value at the time of grant equal to at least TWO HUNDRED FIFTY PERCENT
(250%) of the Executive’s Base Salary in effect at that time. Such awards shall
be subject to such other terms and conditions as the CEO or the Compensation
Committee, as applicable, may provide at the time of grant of each applicable
award (including, without limitation, vesting requirements). The awards may be
in such form(s) as the CEO or the Compensation Committee, as applicable, deems
appropriate at the time of grant (such as, without limiting other types of
awards that may be granted, stock options, restricted stock, restricted stock
units, performance stock or units, and dividend equivalents), and the aggregate
grant for any one year may consist of more than one form of award.
Notwithstanding the foregoing, the Executive’s awards shall be in a form and
have terms and conditions that are generally consistent with the form and terms
and conditions applicable to other members of the EMC or, if there is no EMC,
other senior executives of the Corporation (“Peer Executives”). For purposes of
clarity, the CEO is not a Peer Executive. The CEO or the Compensation Committee,
as applicable, may determine the grant date aggregate value of the awards based
on such methodology, and taking into account such facts and circumstances, as it
in good faith considers appropriate at the time of grant of the awards. The
methodology and facts considered may change from year to year but in all events
shall be generally consistent with the method and/or facts applicable to the
same or similar type of award made to other Peer Executives. Notwithstanding
anything else to the contrary, Section 7.7 of the Corporation’s 2004 Performance
Incentive Plan (the “Plan”) (or any similar type of provision whether in an
equity award agreement or other plan) shall not apply to the Executive’s
outstanding equity awards.

3.4 Sign-On Equity Award. No later than December 1, 2006, the Corporation shall
grant the Executive 15,000 restricted stock units (“Unit Grant”) pursuant to the
Plan, with each unit representing the right to receive one share of the
Corporation’s common stock (subject to adjustments for stock splits, stock
dividends and similar events consistent with the terms of the Plan). Except as
otherwise provided in Section 5 hereof or to the extent earlier vesting is
provided in the Plan or the applicable award agreement, the Unit Grant shall
vest over time, with 25% vesting on each of the first, second, third and fourth
anniversaries of the Commencement Date so long as the Executive is continuously
employed with the Corporation through the applicable vesting date; and once
vested shall not, except as required by applicable law, be subject to forfeiture
by the Corporation or repayment by the Executive for any reason. The Unit Grant
will carry dividend equivalents from the grant date as provided in, and the Unit
Grant shall be granted pursuant to, the form of award agreement attached hereto
as Exhibit A.

4. Benefits and Other Entitlements.

4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee retirement,
pension, deferred compensation, supplemental retirement, change in control
severance, and welfare benefit plans and programs, and fringe benefit plans and
programs, made available by the Corporation to the Corporation’s senior
executives generally on a basis that is generally consistent with the level and
terms of such benefits as provided to other Peer Executives, provided such
participation shall be in accordance with the eligibility and participation
provisions of such plans and as such plans or programs may be in effect from
time to time. Notwithstanding anything else to the contrary, with respect to any
change in control severance, the Executive shall be treated no less favorably
than any other Peer Executive and, further, the Executive shall be designated a
participant on Schedule A of the Change in Control Severance Policy as in effect
on the Effective Date and such designated cannot be changed or modified without
the Executive’s prior written consent; provided that the foregoing shall not
otherwise limit the Corporation’s ability to amend or terminate such policy from
time to time in accordance with its terms.

4.2 Reimbursement of Business Expenses. The Corporation shall reimburse the
Executive for all reasonable business expenses the Executive incurs during the
Period of Employment in connection with carrying out his duties to the
Corporation under this Agreement, subject to the Corporation’s expense
reimbursement policies in effect from time to time. In addition, the Corporation
shall reimburse the Executive for or pay the reasonable legal fees incurred by
the Executive relating to the negotiation and preparation of this Agreement up
to a maximum reimbursement of $25,000.

4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation at a rate of four (4) weeks
per year (or such greater vacation benefits as may be provided under the
vacation policies generally applicable to other Peer Executives in effect from
time to time), subject to the Corporation’s policies regarding vacation accruals
(including, without limitation, limits on the amount of vacation that may be
accrued and untaken before future accruals cease). The Executive shall also be
entitled to all other holiday and leave pay generally available to other Peer
Executives.

4.4 Relocation. The Corporation shall pay the Executive’s reasonable expenses
related to the relocation of his primary residence to Southern California (such
relocation to be completed not later than the first anniversary of the
Commencement Date) as a Tier I executive in accordance with the Corporation’s
relocation policy for such executives as in effect as of the Effective Date
(“Relocation Policy”), with the following additions and modifications:

(a) The miscellaneous allowance under the Relocation Policy shall equal no less
than three (3) months of the Executive’s Base Salary;

(b) If the Executive’s employment is terminated for Cause, he shall not be
required to repay any amounts paid to him pursuant to the Relocation Policy and,
upon all terminations, other than a voluntary resignation by the Executive other
than for Good Reason or Disability, the Corporation shall pay the Executive any
amounts due to him under such Policy which remain unpaid; and

(c) The application of any time limits in the Relocation Policy shall be
extended to take into account the fact the Executive and his family will not be
required to relocate permanently to California until the first anniversary of
the Commencement Date.

5. Termination.

5.1 Termination by the Corporation. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time by the
Corporation: (i) with Cause (as defined in Section 5.5), or (ii) on no less than
thirty (30) days prior written notice to the Executive, without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event the Executive
has a Disability (as defined in Section 5.5). In addition, if the Corporation
provides a notice of non-renewal of the Period of Employment in accordance with
Section 2 hereof, the Executive’s employment shall terminate upon the expiration
of the Period of Employment and, unless the Corporation shall have offered the
Executive a new employment agreement on terms substantially similar to those set
forth herein no later than fourteen (14) days prior to the expiration of the
Period of Employment, executed by the Corporation and irrevocable by the
Corporation unless and until the Executive has failed to deliver to the
Corporation an executed copy of such agreement on or prior to the date the
Period of Employment expires, such termination shall be deemed to have been a
termination by the Corporation without Cause.

5.2 Termination by the Executive. The Executive’s employment by the Corporation,
and the Period of Employment, may be terminated at any time with or without Good
Reason by the Executive, on no less than thirty (30) days prior written notice
to the Corporation.

5.3 Benefits Upon Termination. If the Executive’s employment by the Corporation
is terminated during the Period of Employment for any reason by the Corporation
or by the Executive, or upon or following the expiration of the Period of
Employment (in any case, the date that the Executive’s employment by the
Corporation terminates in accordance with this Agreement is referred to as the
“Severance Date”), the Corporation shall have no further obligation to make or
provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Corporation, any payments or benefits except:

(a) the Corporation shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5) and the
Executive (or, in the event of his death, the Executive’s estate) shall be
entitled to the provisions of Section 5.3(d) hereof;

(b) if, during the Period of Employment (but not following the expiration of the
Period of Employment), the Executive’s employment is terminated by the
Corporation without Cause (including a deemed termination of the Period of
Employment by the Corporation without Cause as provided in the last sentence of
Section 5.1) or by the Executive for Good Reason (as defined in Section 5.5)
(and, in each case, other than due to either (i) the Executive’s death, or
(ii) the Executive’s Disability), the Corporation shall, subject to the
following provisions of this Section 5.3 and the provisions of Section 5.4, pay
(in addition to the Accrued Obligations) and/or provide the Executive the
following severance benefits:

(i) The Corporation shall pay the Executive, subject to Section 23, an amount in
cash, subject to tax withholding and other authorized deductions, equal to
(A) two (2) times the Executive’s Base Salary at the highest annualized rate in
effect during the one (1) year period immediately prior to the Severance Date
(determined without regard to any reduction in Base Salary giving rise to a
termination for Good Reason by the Executive hereunder), plus (B) either (x) in
the event the Executive’s Severance Date is prior to the payment of all
quarterly bonuses for 2007, one (1) times the Executive’s Target Bonus for 2007
(based on the Base Salary as determined in clause A hereof ) or (y) in the event
the Executive’s Severance Date occurs after the payment of such bonuses, one
(1) times the highest annual Incentive Bonus paid to the Executive by the
Corporation for any one of the three calendar years preceding the calendar year
in which the Severance Date occurs. For purposes of subclause (y) of the
foregoing clause (B), the amount of the annual Incentive Bonus paid to the
Executive for any calendar year shall include the portion of any such Incentive
Bonus that was paid in cash and any portion that was deferred at the election of
the Executive pursuant to a deferred compensation plan maintained by the
Corporation. Except as provided in the next two sentences, any amounts payable
pursuant to this Section 5.3(b)(i) shall be paid in a series of substantially
equal monthly installments over a period commencing with the Executive’s
Severance Date and continuing through the second anniversary of the Severance
Date (the “Severance Period”). In the event the Executive’s employment
terminates in circumstances that entitle the Executive to payments pursuant to
this Section 5.3(b)(i), and a Special Change in Control Event (as defined below)
occurs after such payments commence but before all such payments have been made,
any remaining payments otherwise due to the Executive pursuant to this
Section 5.3(b)(i) after the date of such Special Change in Control Event shall
be paid in a single non-discounted lump sum payment no later than thirty
(30) days after the date of the Special Change in Control Event. To the extent
payment in a lump sum following a Special Change in Control Event would be in
violation of Section 409A of the of the Internal Revenue Code of 1986, as
amended (the “Code”), such payments shall instead be paid in a series of
substantially equal monthly installments during the Severance Period. A “Special
Change in Control Event” means a Change in Control Event that also constitutes a
“change in the ownership or effective control” of the Corporation or a change
“in the ownership of a substantial portion of the assets” of the Corporation
that is a permissible distribution event under Section 409A(a)(2)(A)(v) of the
Code and any regulations and other guidance promulgated thereunder.

(ii) The Corporation will pay or reimburse the Executive for his premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the
Corporation’s obligation to make any payment or reimbursement pursuant to this
clause (ii) shall cease upon the first to occur of (A) eighteen (18) months
after the Severance Date; (B) the Executive’s death; (C) the date the Executive
becomes eligible for coverage under the health plan of a future employer; or
(D) the date the Corporation ceases to offer any group medical coverage to its
active executive employees or the Corporation is otherwise under no obligation
to offer COBRA continuation coverage to the Executive.

(iii) The Corporation, subject to Section 23, shall provide the Executive and
his family with the same benefits as set forth in Section 4.4 hereof to relocate
to the Tri-State area; provided the Executive relocates to Tri-State area
promptly after (and in no event more than twelve (12) months after) the
Severance Date.

(iv) Any and all equity-based awards, including, without limitation, the Unit
Grant (which shall be deemed to have been granted as of the Severance Date if
such grant has not been made by such date), any restricted stock, restricted
stock units, performance units, dividend equivalents or stock options, granted
by the Corporation to the Executive and outstanding immediately prior to such
termination of employment shall continue to vest pursuant to their original
vesting schedule as if the Executive had remained employed through the
applicable vesting date; provided, however, that any such equity awards that are
subject to performance based vesting conditions with no opportunity to vest
based solely on continued employment for a period of time shall remain
outstanding until the conclusion of the applicable performance period and shall
vest only (and to the extent) that the applicable performance criteria are
satisfied. Any exercise period applicable to any such award that vests shall
terminate no earlier than the thirtieth (30th) day following the date of such
portion of the award vests, subject to accelerated vesting and termination in
connection with a change in control of the Corporation or similar event pursuant
to the terms of the plan under which the awards were granted and/or the
applicable award agreement. The preceding provisions of this Section 5.3(b)(iv)
do not limit the Executive’s right to any accelerated vesting upon any other
event or in any other circumstances (such as upon a change in control event
itself or retirement, to the extent provided for under the terms of the
applicable plan and/or award agreement), and shall control over any contrary
provision of any such plan or award agreement (whether entered into before or
after the date hereof) that does not provide for such accelerated vesting in
such circumstances. Except as provided in this Section 5.3(b)(iv), the effect of
a termination of the Executive’s employment on the Executive’s stock options and
other equity-based awards granted by the Corporation shall be determined under
the terms of the award agreement evidencing such option or other award or as
otherwise provided herein.

(c) if, during the Period of Employment, the Executive’s employment is
terminated by the Corporation without Cause, by the Executive for Good Reason,
or due to the Executive’s death or Disability, or if the Executive’s employment
is terminated by the Corporation or by the Executive for any reason (other than
by the Corporation for Cause) upon or at any time following the Termination
Date, the Corporation shall pay the Executive a pro-rated share of any bonus
(including, without limitation, the Incentive Bonus) otherwise payable to the
Executive, for the period from the beginning of the fiscal year in which the
Severance Date occurs through the Severance Date, based on the actual
performance for such fiscal year. Notwithstanding the foregoing, if the
Severance Date occurs prior to January 1, 2008, the pro-rata bonus pursuant to
this Section 5.3(d) shall be deemed to be no less than the guaranteed bonus for
2007 (to the extent any such amount remains unpaid) as set forth in Section 3.2
hereof. The bonus hereunder shall, subject to Section 23, be paid when bonuses
for such year are paid generally to the Corporation’s active executives.

(d) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (ii) the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act to continue participation in medical, dental,
hospitalization and life insurance coverage; (iii) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s 401(k)
plan (if any), or any deferred compensation and/or any supplemental executive
retirement plan; (iv) any rights that the Executive may have under and with
respect to a stock option, restricted stock or other equity-based award, to the
extent that such award was granted before the Severance Date and to the extent
expressly provided in the written agreement evidencing such award; or (v) any
right to indemnification the Executive may have from the Corporation or the
Executive’s right to be covered under any applicable insurance policy, with
respect to any liability the Executive incurred or might incur as an employee,
officer or director of the Corporation or its affiliates, including, without
limitation, pursuant to Section 22.

5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement to the contrary. As a condition precedent to any Corporation
obligation to the Executive pursuant to Section 5.3(b), the Executive shall,
upon or promptly following his last day of employment with the Corporation,
provide the Corporation with a valid, executed, written release of claims (in
the form attached hereto as Exhibit B or such other form as the Corporation may
reasonably require in the circumstances, which other form shall be as attached
hereto as Exhibit B but with such changes as may be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable laws) and such release shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law. The Corporation
shall have no obligation to make any payment to the Executive pursuant to
Section 5.3(b) unless and until the release contemplated by this Section 5.4
becomes irrevocable by the Executive in accordance with its provisions.

(b) The Executive agrees that the payments, benefits and entitlements
contemplated by Section 5.3 shall, if the release contemplated by Section 5.4(a)
is signed and the amounts, benefits or entitlements paid or provided, constitute
the exclusive and sole remedy for any termination of his employment and in such
case the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment (other than with
respect to those claims not released by the Executive in Exhibit B). The
Corporation and the Executive acknowledge and agree that there is no duty of the
Executive to mitigate damages under this Agreement, and there shall be no offset
against any amounts due to the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that the Executive may
obtain. All amounts paid to the Executive pursuant to Section 5.3 shall be paid
without regard to whether the Executive has taken or takes actions to mitigate
damages and, subject to all applicable laws and regulations, shall not be
subject to setoff, counterclaim, recoupment, defense or other right which the
Corporation may have against the Executive or others.

5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) prior to the Severance Date;

(ii) any Incentive Bonus payable pursuant to Section 3.2 with respect to the
calendar year preceding the year in which the Severance Date occurs (if the
Executive was employed by the Corporation on the last day of that calendar year)
that had not previously been paid;

(iii) any reimbursement due to the Executive pursuant to Section 4.2 or
Section 4.4 for expenses incurred by the Executive prior to the Severance Date;
and

(iv) any other amounts or benefits required to be paid or provided by law or
under any employee benefit plan, program, policy or practice of the Corporation
(other than benefits in the nature of severance pay under any such plan,
program, policy or practice).

Subject to Section 23, all amounts in (i), (ii) and (iii) shall be paid promptly
after the Severance Date and the amounts and benefits in (iv) shall be paid or
provided in accordance with their terms.

(b) As used herein, “Cause” shall mean that, during the Period of Employment,
any of the following events or contingencies exists or has occurred:

(i) the Executive is convicted of, or pleads guilty or nolo contendre to, a
felony (whether or not involving the Corporation or any of its affiliates),
which constitutes a crime of moral turpitude and is punishable by imprisonment
in a state or federal correction facility; or

(ii) the Executive commits an act involving willful misconduct of a material
nature or gross negligence with regard to the Corporation or any of its
affiliates; or

(iii) the Executive commits an act of material fraud or material dishonesty with
regard to the Corporation or any of its affiliates; or

(iv) the Executive willfully and repeatedly fails or refuses to perform his
duties as required by this Agreement; provided that there shall be no
determination of Cause pursuant to this subparagraph (iv) unless the Executive
shall have received written notice from the CEO and/or the Board stating the
nature of such failure or refusal and affording the Executive at least ten
(10) days to correct the act or omission asserted to constitute Cause; or

(v) the willful and material violation by the Executive of any reasonable
written rule, regulation or policy of the Corporation applicable to senior
executives of the Corporation unless such violation is cured following written
notice by the Board to the Executive.

However, no act or failure to act, on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Corporation. A determination by the Board that Cause exists
shall be effective only if approved by at least a majority of the Board (not
counting the Executive if he is then a member of the Board) voting in person at
a meeting at which Executive is entitled to be present (with counsel) and
respond to any basis that may be asserted as constituting Cause (a summary of
which shall be supplied to the Executive in writing at least five (5) days
before any such meeting).

(c) As used herein, “Change in Control Event” shall have the meaning ascribed to
the such term in the Plan.

(d) As used herein, “Disability” shall mean a physical or mental impairment
which has rendered the Executive unable to perform the essential functions of
his employment with the Corporation, even with reasonable accommodation that
does not impose an undue hardship on the Corporation, for more than 180 calendar
days in any 12-month period, unless a longer period is required by federal or
state law, in which case that longer period would apply. The determination of
whether or not a Disability exists for purposes of this Agreement shall be based
upon the findings of a qualified medical doctor reasonably agreed to by the
Corporation and the Executive (or, in the event of the Executive’s incapacity,
his legal representative). In the absence of agreement between the Corporation
and the Executive, each party shall nominate a qualified medical doctor, and the
two doctors so nominated shall select a third qualified medical doctor, who
shall make the determination as to Disability.

(e) As used herein, “Good Reason” shall mean the occurrence of one or more of
the following without the Executive’s written consent:

(i) a material breach of this Agreement by the Corporation (with any reduction
in the Executive’s rate of Base Salary or Target Bonus or target equity
opportunity as a percentage of Base Salary as set forth in Section 3.3 hereof
from the rate then in effect or any other failure of the Corporation to pay the
compensation due pursuant to this Agreement or otherwise provide the annual and
long-term incentives required pursuant to Sections 3.2 and 3.3 being deemed
material); or

(ii) a material diminution in the Executive’s responsibilities, duties,
authority or status (when viewed together, in the aggregate) including, without
limitation, any change in title or position such that the Executive is no longer
the Executive Vice President and Chief Financial Officer of the Corporation or
the Executive no longer reports directly to the Chief Executive Officer; or

(iii) an assignment of duties to the Executive that are materially inconsistent
with the Executive’s positions and status; or

(iv) any failure to elect or reelect the Executive as Executive Vice President
and Chief Financial Officer of the Corporation or removal of the Executive from
any such position; or

(v) the failure of the Corporation to obtain the assumption in writing of its
obligations to perform this Agreement by any successor to all or substantially
all of the assets or business of the Corporation within fifteen (15) days upon a
merger, consolidation, sale or similar transaction and delivery of a copy of
such assumption to the Executive; or

(vi) the assignment of the Executive to duties that would require him to
relocate or transfer his principal place of residence to a location outside of
Orange County, California, or that would make the continuance of his principal
place of residence in Orange County, California unreasonably difficult;

provided, however, that none of the events specified in this Section 5.5(e)
shall constitute Good Reason unless the Executive shall have notified the
Corporation in writing describing the events which constitute Good Reason and
the Corporation shall have failed to cure such event within a reasonable period,
not to exceed ten (10) days, after the Corporation’s actual receipt of such
written notice. For purposes of clarity, a termination of the Executive’s
employment for Cause or due to the Executive’s death, Disability or voluntary
retirement shall not constitute Good Reason.

5.6 Section 280G Gross-Up. The Executive shall be entitled to the tax gross-up
provisions set forth in Appendix A of the Change in Control Severance Policy in
effect as of the Effective Date, which shall apply to any payments, benefits or
entitlements hereunder or otherwise without regard to whether the Executive’s
employment has been terminated.

6. Means and Effect of Termination. Any termination of the Executive’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination. Upon the occurrence of any such termination
in accordance with this Agreement, the Executive shall be deemed to have
resigned as a director and/or officer of the Corporation and its affiliates as
of the Severance Date without the giving of any notice or taking of any other
action.

7. Protective Covenants.

7.1 Confidential Information. As a material part of the consideration for the
Corporation’s commitment to the terms of this Agreement, the Executive hereby
agrees that the Executive will not at any time (whether during or after the
Executive’s employment with the Corporation), other than in the course of the
Executive’s duties hereunder, disclose or use for the Executive’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise, any trade secrets, or other confidential data or information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, or plans of the Corporation or any of its affiliates (collectively,
“Confidential Information”); provided, however, that the foregoing shall not
apply to information which is generally known to the industry or the public,
other than as a result of the Executive’s breach of this covenant. The Executive
further agrees that the Executive will not retain or use for his account, at any
time, any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Corporation or any of its
affiliates (the Corporation and its affiliates are referred to, collectively, as
the “Company Group”). Notwithstanding the foregoing, this Section 7.1 shall not
apply (i) when disclosure of Confidential Information is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order the
Executive to disclose or make available such information (provided, however,
that the Executive shall immediately notify the Corporation in writing upon
receiving a request for such information), (ii) with respect to any other
litigation, arbitration or mediation involving this Agreement or any other
agreement between the parties, including but not limited to enforcement of such
agreement, or (iii) to any part of the Confidential Information that becomes
generally known to the public (other than by the breach of this Agreement by the
Executive).

7.2 Return of Confidential Material. The Executive shall promptly deliver to the
Corporation upon the termination of Executive’s employment with the Corporation,
for any reason, or any time the Corporation may so request, all memoranda,
notes, records, reports, manuals, charts, and any other documents of a
confidential nature belonging to the Company Group, including all copies,
wherever and however located, including electronically, of such materials which
the Executive may then possess or have under the Executive’s control. Upon
termination of the Executive’s employment with the Corporation, the Executive
shall not take any document, data, or other material of any nature containing or
pertaining to the proprietary information of the Company Group; provided that
the Executive may retain and use his rolodex and similar address books.

7.3 No Competing Employment. The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Corporation, the amount of
sensitive and confidential information involved in the discharge of the
Executive’s position with the Corporation, and the harm to the Corporation that
would result if such knowledge or expertise was disclosed or made available to a
competitor. Based on that understanding, the Executive hereby expressly agrees
that, during the Period of Employment and for a period of one year following the
Severance Date (or, if longer, during any period in which the Executive is
receiving severance or other payments from the Corporation hereunder, or during
any period in which any equity-based award granted by the Corporation to the
Executive remains outstanding and unvested), the Executive shall not, without
prior written approval of the Corporation, directly or indirectly own an
interest in, manage, operate, join, control, lend money or render financial
assistance to, as an officer, employee, partner, stockholder, consultant or
otherwise, any individual, partnership, firm, corporation or other business
organization or entity that, at such time directly competes with the Company
Group in the business of, underwriting, purchasing, securitizing, selling or
servicing residential mortgage loans and lines of credit (a “Competing
Company”). In addition, a business that does not directly compete with the
Company Group but is affiliated with an individual, partnership, firm,
corporation or other business organization or entity that does compete with the
Company Group shall not itself be considered a Competing Company so long as not
more than one-third of the aggregate gross revenues, and not more than one-third
of the aggregate net income, of such business and its affiliates (in each case,
on a consolidated basis for the fiscal year immediately preceding the fiscal
year in which the Executive becomes involved with such business) is derived from
the business of underwriting, purchasing, securitizing, selling or servicing
residential mortgage loans and lines of credit. Notwithstanding the foregoing,
the Executive shall be entitled to own up to 5% of the outstanding securities of
any entity if such securities are registered under Section 12(b) or (g) of the
Securities Exchange Act of 1934, as amended, and, upon approval of the Board,
the Executive shall be entitled to purchase securities of a Competing Company
entity if such securities are offered to investors irrespective of any
employment or other participation in the entity by the investor. Furthermore,
the Executive may hold less than five percent (5%) interest in mutual funds,
private equity funds, hedge funds and similar pooled entities that have
interests in competitive entities so long as such investments are completely
passive; provided, however, that in no event shall the Executive’s aggregate
ownership (whether such ownership is direct or through a fund or other entity)
in any Competing Company exceed 5% of the outstanding securities of such entity.
For purposes of this Section 7.3 and Sections 7.4, 7.5 and 7.8, the vested
portion of any equity-based award shall be determined before giving effect to
any accelerated vesting or continued vesting that may otherwise be required
pursuant to Section 5.3(b) or any similar provision of the applicable award
agreement.

7.4 Prohibition on Solicitation of Customers. During the Period of Employment
and for a period of one year following the Severance Date (or, if longer, during
any period in which the Executive is receiving severance or other payments from
the Corporation hereunder or during any period in which any equity-based award
granted by the Corporation to the Executive remains outstanding and unvested),
the Executive shall not, directly or indirectly, either for the Executive or for
any other person or entity other than in the ordinary course of the
Corporation’s business for the benefit of the Corporation, solicit any person or
entity to terminate such person’s or entity’s contractual and/or business
relationship with the Company Group, nor shall the Executive interfere with or
disrupt or attempt to interfere with or disrupt any such relationship. The
foregoing shall not be violated by general advertising of a customary nature not
targeted at such persons or entities, nor by serving as a reasonable and
customary reference upon request.

7.5 Prohibition on Solicitation of the Company’s Employees or Independent
Contractors After Termination. During the Period of Employment and for a period
of one year following the Severance Date (or, if longer, during any period in
which the Executive is receiving severance or other payments from the
Corporation hereunder, or during any period in which any equity-based award
granted by the Corporation to the Executive remains outstanding and unvested),
the Executive will not directly or indirectly solicit any of the Company Group’s
employees, agents, or independent contractors to leave the employ of the Company
Group for a Competing Company. The foregoing shall not be violated by general
advertising of a customary nature not targeted at such employees, agents or
independent contractors, nor be serving as a reasonable and customary reference
upon request.

7.6 Right to Injunctive and Equitable Relief. The Executive’s obligations not to
disclose or use Confidential Information and to refrain from the solicitations
described in this Section 7 are of a special and unique character, which gives
them a peculiar value. The Corporation cannot be reasonably or adequately
compensated in damages in an action at law in the event the Executive breaches
such obligations, and the breach of such obligations would cause irreparable
harm to the Corporation. Therefore, the Executive expressly agrees that the
Corporation shall be entitled to injunctive and other equitable relief subject
to the limitations contained in this Section 7.6 without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Corporation may possess. Furthermore, the obligations of the Executive and
the rights and remedies of the Corporation under this Section 7 are cumulative
and in addition to, and not in lieu of, any obligations, rights, or remedies
created by applicable law relating to misappropriation or theft of trade secrets
or confidential information. Notwithstanding anything to the contrary contained
in this Agreement, the Corporation shall not have the right to seek injunctive
relief against the Executive to enforce the provisions of Section 7.3 following
the Severance Date. Notwithstanding anything to the contrary contained in this
Agreement, the maximum period for which the Corporation shall have the right to
seek injunctive relief against the Executive to enforce the provisions of
Sections 7.4 and 7.5 is two years following the Severance Date.

7.7 Cooperation. The Executive agrees that during the Period of Employment and
thereafter, he shall respond to all reasonable inquiries of the Corporation
about any matters concerning the Corporation or its affairs that occurred or
arose during the Executive’s employment by the Corporation, and the Executive
further agrees to reasonably cooperate with the Corporation in investigating,
prosecuting and defending any charges, claims, demands, liabilities, causes of
action, lawsuits or other proceedings by, against or involving the Corporation
relating to the period during which the Executive was employed by the
Corporation or relating to matters of which the Executive has or should have
knowledge or information. The Executive further agrees that, except as required
by law, the Executive will at no time voluntarily serve as a witness or offer
written or oral testimony against the Corporation in conjunction with any
complaints, charges or lawsuits brought against the Corporation by or on behalf
of any current or former employees, or any governmental or administrative
agencies related to his period of employment and, except as otherwise prohibited
by law, will provide the Corporation with notice of any subpoena or other
request for such information or testimony. To the extent any such cooperation is
requested by the Corporation, the Corporation shall promptly reimburse the
Executive, to the extent permitted by law, for any reasonable expenses incurred
by him in connection with his cooperation hereunder, including, without
limitation, reasonable expenses for travel, meals and lodging, and reasonable
attorneys’ fees to the extent that the Executive reasonably believes that
separate representation for him is warranted by the circumstances.

7.8 Remedy for Breach of Section 7.

(a) In the event the Executive willfully breaches Section 7.3 in any material
manner, and notwithstanding anything else to the contrary, then, in addition to
any other legal remedies the Corporation may have, the Corporation shall have
the right, in its sole discretion, to take any or all of the following actions:
(i) terminate the payments and benefits otherwise due pursuant to
Section 5.3(b)(i) and/or (ii) terminate any and all stock options and other
equity-based awards theretofore granted to the Executive by the Corporation (to
the extent not vested prior to such breach by the Executive); provided, however,
that if a cure is reasonably possible in the circumstances, the Corporation
shall provide the Executive with written notice of the breach and shall not take
any of the above actions unless the Executive fails to cure the breach within
ten (10) business days’ after such notice, and the Executive agrees to not
exercise any such stock options after the Corporation provides the Executive
with such notice and before such cure is made. Notwithstanding anything else to
the contrary, including without limitation, pursuant to any applicable award
agreement or plan, any determination of whether the Executive’s equity awards
granted on or prior to December 31, 2009 are subject to forfeiture for violating
any restrictions on the Executive’s activities during or following employment
shall be determined solely in accordance with this Section 7.8(a).

(b) In the event the Executive willfully breaches any provision of Section 7
(other than Section 7.3) in any material manner, and notwithstanding anything
else to the contrary, then, in addition to any other legal remedies the
Corporation may have, the Corporation shall have the right, in its sole
discretion, to terminate the payments and benefits otherwise due pursuant to
Section 5.3(b)(i) (but not any payments or benefits provided pursuant to
Section 5.3(b)(ii)); provided, however, that if a cure is reasonably possible in
the circumstances, the Corporation shall provide the Executive with written
notice of the breach and shall not terminate such payments and benefits unless
the Executive fails to cure the breach within ten (10) business days’ after such
notice.

8. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Corporation may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

9. Assignment. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by any party without the prior written consent
of the other party and any such attempted assignment and delegation shall be
void and be of no effect. Notwithstanding the foregoing provisions of this
Section 9, in the event of a merger, consolidation, or transfer or sale of all
or substantially all of the assets of the Corporation with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Corporation hereunder. Following any such transaction, “Corporation” for
purposes of this Agreement, except for Section 7 hereof, shall mean such
successor entity, including, without limitation, its ultimate parent, if the
successor is a subsidiary of another entity.

10. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

11. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

12. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary. (The Executive and the Corporation are sometimes referred to in
this Agreement as the “parties” hereto.)

13. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

14. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. As of the Effective
Date, this Agreement shall supersede all agreements of the parties hereto that
are prior to or contemporaneous with the Effective Date and that directly or
indirectly bear upon the subject matter hereof. Any negotiations,
correspondence, agreements, proposals or understandings prior to the Effective
Date relating to the subject matter hereof shall be deemed to have been merged
into this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. This Agreement is an
integrated Agreement.

15. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

16. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing, specifically referencing the
provision being waived, and is signed by the party asserted to have granted such
waiver.

17. Arbitration. Any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange County, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
hereto acknowledge and agree that they are hereby waiving any rights to trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in connection with any matter whatsoever arising out of
or in any way connected with this Agreement or the Executive’s employment. The
parties agree hereto that the Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The Executive and the Corporation further agree that in any proceeding to
enforce the terms of this Agreement, each party shall bear its own attorneys’
fees and costs. Notwithstanding this provision, the parties hereto may mutually
agree to mediate any dispute prior to or following submission to arbitration.

18. Notices.

(a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties hereto as follows:

(i) if to the Corporation:

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: General Counsel

with a copy to:

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: Lead Director

if to the Executive, at the last address of the Executive on the books of the
Corporation; with a copy to:

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, NY 10022

Attn: Robert M. Sedgwick, Esq.

(b) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

19. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

20. Provisions that Survive Termination. The provisions of Sections 5.3, 5.4,
5.5, 5.6, 7 through 19, 21 through 23, this Section 20, and any other section
hereof that by its terms is required to survive under the circumstances shall
survive any termination of the Period of Employment.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties hereto reflected hereon as the signatories. Photographic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

22. Indemnification.

(a) The Corporation agrees that (i) if the Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other (a “Proceeding”) by reason of the fact that he is or was a director,
officer or employee of the Corporation or is or was serving at the request of
the Corporation as a director, officer, member, employee, agent, manager,
consultant or representative of another person or (ii) if any claim, demand,
request, investigation, controversy, threat, discovery request or request for
testimony or information (a “Claim”) is made, or threatened to be made, that
arises out of or relates to the Executive’s service in any of the foregoing
capacities, whether arising before or after the Effective Date, then the
Executive shall promptly be indemnified and held harmless by the Corporation to
the fullest extent legally permitted or authorized by the Corporation’s Articles
of Amendment and Restatement, bylaws or Board resolutions or, if greater, by the
laws of the State of Maryland, against any and all costs, expenses, liabilities
and losses (including, without limitation, attorney’s fees, judgments, interest,
expenses of investigating, defending or obtaining indemnity with respect to any
Proceeding or Claim, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by the Executive
in connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer or employee of the
Corporation or a director, officer, member, employee, agent, manager, consultant
or representative of such other person and shall inure to the benefit of the
Executive’s heirs, executors and administrators. To the extent permitted by law,
the Corporation shall advance to the Executive all costs and expenses incurred
by him in connection with any such Proceeding or Claim within thirty (30) days
after receiving written notice requesting such an advance. Such notice shall
include, to the extent required by applicable law, an undertaking by the
Executive to repay the amount advanced if he is ultimately determined not to be
entitled to indemnification against such costs and expenses.

(b) Neither the failure of the Corporation (including its Board, independent
legal counsel or stockholders) to have made a determination in connection with
any request for indemnification or advancement under Section 22(a) that the
Executive has satisfied any applicable standard of conduct, nor a determination
by the Corporation (including its Board, independent legal counsel or
stockholders) that the Executive has not met any applicable standard of conduct,
shall create a presumption that the Executive has not met an applicable standard
of conduct.

(c) During the Period of Employment and for a period of six (6) years
thereafter, the Corporation shall keep in place a directors and officers’
liability insurance policy (or policies) providing comprehensive coverage to the
Executive to the extent that the Corporation provides such coverage for any
other present or former senior executive or director of the Corporation.

(d) The provisions of this Section 22 shall apply to the estate, executor,
administrator, heirs, legatees or devisees of the Executive.

23. Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Section 409A of the Code
(“Code Section 409A”), the Executive shall not be entitled to any payments upon
a termination of his employment until the earlier of (i) the date which is six
(6) months after his termination of employment for any reason other than death,
or (ii) the date of the Executive’s death. Furthermore, with regard to any
benefit to be provided upon a termination of employment, to the extent required
by Code Section 409A, the Executive shall pay the premium for such benefit
during the aforesaid period and be reimbursed by the Corporation therefor
promptly after the end of such period. Any amounts otherwise payable to the
Executive following a termination of his employment that are not so paid by
reason of this Section 23(a) shall be paid as soon as practicable after the date
that is six (6) months after the termination of the Executive’s employment (or,
if earlier, the date of the Executive’s death). The provisions of this Section
23(a) shall only apply if, and to the extent, required to comply with Code
Section 409A in a manner such that the Executive is not subject to additional
taxes and/or penalties under Code Section 409A.

(b) The Corporation shall use its best efforts to design, administer and timely
amend (to the extent necessary) its benefit plans, programs, agreements, awards
and arrangements with, covering, granted to, or in which the Executive
participates so as to comply with the requirements of Code Section 409A. Any
amendment required pursuant to the preceding sentence shall be designed to
preserve the intended benefits to the maximum extent reasonably possible. To the
extent the Executive’s consent is required to effect any such amendment, the
Executive agrees to so consent.

(c) To the extent that this Agreement or any plan, program or award of the
Corporation in which the Executive participates or which has been or is granted
by the Corporation to the Executive, as applicable, is subject to Code
Section 409A, the Corporation and the Executive agree that the terms and
conditions of plan, program or award shall be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
the agreement, to comply with Code Section 409A.

24. Corporation’s Representations. The Corporation represents and warrants that
(i) the execution, delivery and performance of this Agreement by the Corporation
has been fully and validly authorized by all necessary corporate action, and
(ii) the officer signing this Agreement on behalf of the Corporation is duly
authorized to do so.

[The remainder of this page has intentionally been left blank.]

1

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the Effective Date.

“CORPORATION”

New Century Financial Corporation,
a Maryland corporation

By: /s/ Brad A. Morrice

Print Name: Brad A. Morrice
Title: President and Chief Financial Officer

“EXECUTIVE”

/s/ Tajvinder S. Bindra
Tajvinder S. Bindra

2

EXHIBIT A

3

FORM OF RESTRICTED STOCK UNIT AGREEMENT
NEW CENTURY FINANCIAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of [     , 2006]
by and between New Century Financial Corporation, a Maryland corporation (the
“Corporation”), and [     ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the New Century Financial Corporation 2004 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), a credit of stock units
under the Plan (the “Stock Unit Award” or “Award”), upon the terms and
conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant a Stock Unit Award with respect to an aggregate of [     ]
stock units (subject to adjustment as provided in Section 7.1 of the Plan) (with
any dividends credited pursuant to Section 5(b), the “Stock Units”). As used
herein, the term “stock unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
the Corporation’s Common Stock (subject to adjustment as provided in Section 7.1
of the Plan) solely for purposes of the Plan and this Agreement. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3. The Stock Units shall not be treated as property or as a trust fund
of any kind.

3. Vesting. Subject to Section 8 and Section 9 below, the Award shall vest and
become nonforfeitable with respect to one-fourth of the total number of Stock
Units (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second, third and fourth anniversaries of the Vesting Commencement Date.
The “Vesting Commencement Date” shall be the date the Participant commenced
employment with the Corporation and its Subsidiaries.

4. Continuance of Employment. Except as otherwise provided in Section 8 below,
the vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Agreement.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services except as provided in
Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 7
or terminated pursuant to Section 8, the Corporation shall credit the
Participant as of such record date with an additional number of Stock Units
equal to (i) the per-share cash dividend paid by the Corporation on its Common
Stock with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan and/or Section 9 hereof) subject to the Award as of such
record date, divided by (iii) the fair market value of a share of Common Stock
(as determined under the Plan) on such record date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 5(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 5(b) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8.

6. Restrictions on Transfer. Neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, (b) the
designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the participant has died, transfers to the
Participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution or (c) if
the Participant has suffered a disability, permitted transfers on behalf of the
Participant by his legal representative.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3, Section 8 or Section 9, the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date, unless such Stock Units terminate prior to the given vesting date
pursuant to Section 8. The Corporation’s obligation to deliver shares of Common
Stock or otherwise make payment with respect to vested Stock Units is subject to
the condition precedent that the Participant or other person entitled under the
Plan to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid or that terminate pursuant
to Section 8.

8. Effect of Termination of Employment.

(a) Termination of Employment. The Participant’s Stock Units shall terminate to
the extent such units have not become vested prior to the first date the
Participant is no longer employed by the Corporation or one of its Subsidiaries
(which if the Participant is subject to a written employment agreement with the
Corporation or a Subsidiary as of the Award Date (the “Employment Agreement”)
shall be the termination date as defined in the Employment Agreement),
regardless of the reason for the termination of the Participant’s employment
with the Corporation or a Subsidiary, whether with or without cause, voluntarily
or involuntarily. If any unvested Stock Units are terminated hereunder, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

(b) Employment Agreement. Notwithstanding Section 8(a), if the Participant would
be entitled to accelerated or continued vesting of the Stock Units under the
Employment Agreement in connection with the termination of the Participant’s
employment that is greater in the circumstances of the termination than any
accelerated or continued vesting of the Stock Units that would occur in the
circumstances under this Agreement or under the Plan, then the provisions of the
Employment Agreement shall control with respect to such accelerated or continued
vesting.

9. Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Stock Units in such circumstances as it, in its sole
discretion, may determine. The Stock Units are also subject to accelerated
vesting in accordance with Article VII of the Plan; provided that Section 7.7 of
the Plan shall not be applicable to this Award. In addition, upon the occurrence
of certain events relating to the Corporation’s stock contemplated by
Section 7.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such stock), the Administrator shall make adjustments in accordance
with such section in the number of Stock Units then outstanding and the number
and kind of securities that may be issued in respect of the Award. No such
adjustment shall be made with respect to any ordinary cash dividend for which
dividend equivalents are credited pursuant to Section 5(b).

10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution
of shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof. In the event of any
conflict between (i) the Plan and this Agreement and (ii) Section 7.8 of the
Employment Agreement, then Section 7.8 of the Employment Agreement shall govern
as to the Award.

13. Entire Agreement. This Agreement, the Plan and the Employment Agreement
together constitute the entire agreement with respect to the subject matter
hereof and supersede all prior understandings and agreements, written or oral,
of the parties hereto with respect to the subject matter hereof. The Plan and
this Agreement may be amended only by a writing entered into by the parties. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.

[Remainder of page intentionally left blank]

4

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

NEW CENTURY FINANCIAL CORPORATION,
a Maryland corporation

By:

Print Name:

Its:

PARTICIPANT

     
Signature

     
Print Name

5

EXHIBIT B

FORM OF RELEASE AGREEMENT

1. Release. Tajvinder S. Bindra (“Executive”), on his own behalf and behalf of
his descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue New Century Financial
Corporation (the “Company”), its divisions, subsidiaries, parents, or affiliated
corporations, past and present, and each of them, as well as its and their
assignees and successors (individually and collectively, “Company Releasees”),
from and with respect to any and all claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected, arising out of
or in any way connected with Executive’s employment or any other relationship
with or interest in the Company, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Company
Releasees committed or omitted prior to the date of this Agreement, including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act, the California Fair Employment and Housing Act,
California Labor Code Section 132a, the California Family Rights Act, or any
other federal, state or local law, regulation or ordinance; provided, however,
that the foregoing release does not apply to any obligation of the Company to
Executive pursuant to any of the following: (1) Sections 5.3, 5.6, 9, 14, 17, 22
and 23 of the Employment Agreement dated as of October 25, 2006 by and between
the Company and Executive (the “Employment Agreement”), or (2) any equity-based
awards previously granted by the Company to Executive (and interpreted
consistent with the Employment Agreement).

2. Waiver of Civil Code Section 1542. This Agreement is intended to be effective
as a general release of and bar to each and every claim, agreement, obligation,
demand and cause of action hereinabove specified (collectively, the “Claims”).
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code as to the Claims. Section 1542 of
the California Civil Code provides:

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.

3. Additional Release by Executive. In addition to the release set forth in
Section 1 above, Executive, on his own behalf and behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue any director, officer, shareholder, partner,
representative, attorney, agent or employee, past or present, of any Company
Releasee (individually and collectively, “Individual Releasees”), from and with
respect to any and all claims, agreements, obligations, demands and causes of
action (collectively, “Known Claims”), arising out of or in any way connected
with Executive’s employment or any other relationship with or interest in the
Company; provided that “Known Claims” shall not include any claims not released
by the Executive (or his estate, as the case may be) hereunder. The Executive
represents and agrees that he has no knowledge of any facts or circumstances
that may reasonably constitute or lead to any such Known Claim.

4. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.
Executive further expressly acknowledges and agrees that:

(a) In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;

(b) He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) He was given a copy of this Agreement on [     , 20     ] and informed that
he had at least twenty-one (21) days within which to consider the Agreement; and

(d) He was informed that he has seven (7) days following the date of execution
of the Agreement in which to revoke the Agreement.

5. No Transferred Claims. Each party hereto represents and warrants to the other
that he or it, as applicable, has not heretofore assigned or transferred to any
person not a party to this Agreement any released matter or any part or portion
thereof.

[Continued on the next page.]

6

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.

EXECUTED this      day of      20     , at      County, California.

“Executive”

Tajvinder S. Bindra

NEW CENTURY FINANCIAL CORPORATION
and its divisions, subsidiaries, parents, and affiliated corporations, past and
present, and each of them

By:

[NAME]

7